Case 2:17-cv-00246-RWS Document 77-4 Filed 01/09/19 Page 1 of 3




                     IN THE STATE COURT OF HALL COUNTY

                              STATE OF GEORGIA



  Amy & James Dunn                   :

        vs.                          : 2014-SV-200-Z

  Ronald Patterson                   :




                              VERBATIM RECORD
              TAKEN BEFORE THE HONORABLE LARRY A. BALDWIN, II
                             STATE COURT JUDGE
                               JUNE 29, 2016


  On Behalf of the Plaintiff:
  Mark W. Alexander, Attorney at Law
  Stewart Melvin & Frost LLP
  200 Maine Street Suite 600
  PO Box 3280
  Gainesville, GA 30503

  Daniel J. Sammons, Attorney at Law
  210 Washington Street W., Suite 208
  Gainesville, GA 30501=3648

  On Behalf of the Defendant:
  David C. Sawyer, Attorney at Law
  1700 Atlanta Plaza
  950 East Paces Ferry Road
  Atlanta, GA 30326

  Philip M. Williams, Attorney at Law
  4560 Place Lane
  Atlanta, GA 30360

                           GINGER L. RABERN, C.C.R.
                            Hall County State Court
                                  P.O. Box 3303
                             Gainesville, GA 30503
                                 (678) 450-3720



                                  EXHIBIT
                                      D
     Case 2:17-cv-00246-RWS Document 77-4 Filed 01/09/19 Page 2 of 3




 1              MR. WILLIAMS:    I don't believe it directly says that,

 2        no, Sir.   Lastly, I believe it's premature for the

 3        plaintiff's to be arguing what they are.         We need to

 4        determine today whether or not Columbia Insurance Company

 5        has coverage for defendant Patterson in this case.            That is

 6        not the way it works.      This is a case of just not allowing

 7        direct actions against an insurance company to do that

 8        except in extremely limited circumstances set forth in the

 9        statute which was cited in the brief.        That's exactly what

10        they are wanting to do.      They are trying to jump the gun.

11        They want to get the coverage determination before they get

12        the judgment.    It doesn't work that way.       It just not the

13        way the law works in Georgia.

14              In order for them to bring their action against

15        Columbia, they have to first obtain a judgment against the

16        reported insured defendant, in this case Mr. Patterson.           We

17        are a long way from that right now.        He is in default.

18        Clearly negligence is not going to be an issue.          But,
19        damages certainly are.      So, until that final judgment is

20        entered we shouldn't even be talking about coverage of

21        Columbia right now.     That is just not a relative aspect of

22        it.   They are asking this Court to do something that it

23        shouldn't be doing.     It really doesn't have the right to

24        come in.   We are not even a party to that.        Columbia's not

25        even a party to this case.      It just should not happen in




                                                                              30
     Case 2:17-cv-00246-RWS Document 77-4 Filed 01/09/19 Page 3 of 3




 1        this juncture of the litigation for the coverage to be

 2        determined.    That comes later.     Case law is perfectly clear

 3        that that is how it should be done.

 4              I don't want to rehash the arguments that have been

 5        made by counsel for the defendant.        But, I think he's

 6        correct in his interpretation of Richmond and what those

 7        cases say.    There isn't anything in those cases that

 8        specifically prohibit an insurance company from paying for

 9        defense even after they have denied coverage.          Because that

10        is it.   Anybody can pay.     I can pay it out of my pocket if

11        I wanted to.    If he had a relative or friend that wanted to

12        loan him the money to do it, they can do it.         There is

13        certainly no reason why the money that is funding the

14        defense for this defendant can't be paid for by anybody who

15        volunteers to do so period, it doesn't matter as long as

16        1.8 is followed.     Which, as I said, there's no evidence

17        that would indicate in any way that it has not been

18        followed.
19              It is interesting that counsel for the Plaintiff

20        argues that they don't want to deny Mr. Patterson his right

21        to counsel.    But, yet they know fully well that Mr.

22        Patterson has no financial means to pay for counsel.          The

23        only way he is going to be represented in this case is if

24        it's paid for by somebody else.       In this case, the party

25        that has volunteered to do that happens to be Columbia




                                                                              31
